Citation Nr: 0530351	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a broken right elbow has been 
received.  

2.  Entitlement to an increased (compensable) rating for 
hypertension.  

3.  Entitlement to an award of a total rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran active military service from June 1976 to July 
1993.  

In an August 1993 rating decision, the RO denied the 
veteran's claim for service connection for a broken right 
elbow.  The veteran was notified of that decision the same 
month and did not appeal.  The veteran sought to reopen his 
claim for service connection for a broken right elbow in 
September 2000.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision in which 
the RO, inter alia, denied the veteran's petition to reopen 
his claim for service connection for a broken right elbow, 
denied a compensable disability rating for hypertension, and 
denied a claim for a TDIU.  

In March 2004, the veteran and his representative met with a 
Decision Review Officer (DRO) during an informal conference.  
In July 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

The Board's decision on the veteran's petition to reopen his 
claim for service connection for a broken right elbow is set 
forth below.  The veteran's claims for service connection for 
a broken right elbow, on the merits; for a compensable rating 
for hypertension; and for a TDIU are addressed in the remand 
following the decision.  




FINDINGS OF FACT

1.  In an August 1993 rating decision, the RO denied the 
veteran's claim for service connection for a broken right 
elbow.  Although notified of that denial that same month, the 
veteran did not appeal the decision.  

2.  Additional evidence associated with the claims file since 
the RO's August 1993 denial was not previously before agency 
decision makers, is not cumulative or duplicative of evidence 
previously of record, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The August 1993 RO decision that denied service 
connection for a broken right elbow is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  Since the August 1993 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for a broken right elbow are 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated above, the veteran's claim for service 
connection for a broken right elbow was considered and denied 
in August 1993.  

Although notified of the RO's August 1993 denial later that 
month, the veteran did not appeal that decision; hence, it is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  The veteran sought to 
reopen his claim on September 21, 2000.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  (Parenthetically, the Board 
notes that regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a) (2004)).  Given 
the September 21, 2000 date of claim culminating in the 
instant appeal, the Board will apply the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001.)  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claim 
now under consideration was the August 1993 decision.  
Furthermore, for purposes of the "new and material" evidence 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In the August 1993 decision, the RO determined that service 
connection was not warranted for a broken right elbow, as the 
veteran's service medical records reflected that he had 
suffered a right elbow contusion and not any fracture.  In 
making this determination, the RO considered only the 
veteran's service medical records.  A review of those records 
reflects that in August 1991, the veteran sought treatment 
after falling out of his bed and landing on his right arm.  
He reported marked swelling at the time of the injury.  There 
were no reported neurological symptoms.  On clinical 
evaluation, there was marked edema, erythema and tenderness, 
especially over the olecranon and lateral epicondyle.  An X-
ray reportedly revealed no obvious fracture.  The assessment 
was probable contusion of the right elbow, rule out fracture.  
The treatment plan called for a splint, ice, rest, and 
elevation.  

Later in August 1991, the veteran returned for follow-up 
treatment of his right elbow and reported that it hurt to 
keep his right arm in a splint, ACE wrap, and sling.  On 
clinical evaluation, there were no significant symptoms.  The 
veteran's right elbow was noted as still being tender, as 
well as red and edematous over the entire elbow.  There was a 
decreased range of motion of the elbow joint.  The assessment 
was probable contusion of the right elbow, rule out fracture.  
The treatment plan called for continued ice and splint/sling 
as much as possible.  

Evidence added to the record since the RO's August 1993 
rating decision, in particular, reflects radiographic studies 
of the veteran's right elbow which were negative for any 
fracture or abnormality.  A Chattanooga, Tennessee, VA 
outpatient treatment record (VAOPC), dated in December 1999, 
reflects clinical findings of tenderness of the right elbow 
at the medial epicondyle.  The assessment included right 
medial epicondylitis.  A June 2002 VA Physical Capabilities 
Evaluation reflects a physician's remarks that the veteran 
had chronic bilateral elbow pain.  

The Board finds that the above noted additional evidence 
provides a basis for reopening the claim for service 
connection for a broken right elbow.  Such evidence is new, 
in that it was not previously of record, and is not 
cumulative or duplicative of evidence previously considered.  
Furthermore, the evidence is also material for purposes of 
reopening.  Here, the Board notes that the veteran's original 
claim for service connection, while identified as a broken 
right elbow, appears to have been a claim for disability 
associated with trauma to his right elbow noted in his 
service medical records.  As such, when the new evidence is 
viewed in relation to the veteran's service medical records, 
it is relevant to the claim, and to the extent that it 
appears to support the claim with regard to an apparent 
chronic post-service disability of the right elbow, a fact 
not evident at the time of the August 1993 rating decision, 
is so significant that it must be considered to fairly decide 
the merits of the claim.  

While the additional evidence received, without more, would 
not necessarily warrant an allowance of the claim, the Board 
emphasizes that to constitute new and material evidence for 
the purposes of reopening a previously disallowed claim, the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
broken right elbow are met.  


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a broken right 
elbow has been received, the appeal is granted.  


REMAND

In light of the Board's conclusion that the claim for service 
connection for a broken right elbow is reopened, the claim 
must be considered on a de novo basis.  To ensure that the 
veteran's procedural rights are protected insofar as him 
being given adequate notice of the criteria for a grant of 
service connection, and the opportunity to present argument 
and evidence on the underlying question of service 
connection, RO adjudication of the claim, in the first 
instance, is indicated.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Furthermore, the Board also finds that additional RO action 
on the claim for service connection for a broken right elbow, 
as well as the claims for a compensable disability rating for 
hypertension and for the claim for a TDIU is warranted.  

Initially, the Board notes that the review of the claims file 
reveals that the veteran has provided sufficient notice of 
outstanding records of private medical treatment that may 
potentially bear on his claim for a compensable rating for 
hypertension.  Therefore, additional development is required.  

In this regard, during his July 2005 Board hearing, the 
veteran reported that he was being treated for his heart by a 
private physician, a "Dr. Joseph Powers," in Cleveland.  
While the veteran reported that these records had been 
provided to VA, a review of the claims file does not reflect 
any treatment records from a "Dr. Joseph Powers."  
Furthermore, the veteran testified that he had been 
hospitalized sometime in April 2004 or April 2005 due to an 
increased heart rate secondary to his blood pressure 
medication.  The Board notes that, when VA becomes aware of 
the existence of potentially relevant records before deciding 
the claim, VA will notify the claimant of the records and 
request that the claimant provide a release for the records.  
If the claimant does not provide any necessary release of the 
relevant records that VA is unable to obtain, VA will request 
that the claimant obtain the records and provide them to VA.  
See 38 C.F.R. § 3.159(e)(2) (2005).  

In this instance, VA has been placed on notice through the 
veteran's testimony of relevant private records associated 
with his treatment for his service-connected hypertension.  
The regulation requires VA to notify the veteran of the 
existence of the specific relevant medical records, which 
have not been obtained.  Therefore, the RO should notify the 
veteran that records from a "Dr. Joseph Powers, as well as 
records associated with the veteran's reported April 2004 or 
April 2005 hospitalization could be relevant to his claim for 
a compensable disability rating for his hypertension.  The RO 
should thereafter undertake appropriate action to obtain and 
associate those records with the claims file.  See 38 C.F.R. 
§ 3.159(c)(1), (e)(1),(2) (2005).  

The Board also finds that additional development on the 
question of medical nexus is needed with regard to the claim 
for service connection for a broken right elbow.  The VCAA 
requires that VA afford the claimant an examination or obtain 
a medical opinion when there is competent evidence that a 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; there are indications that the 
disability may be associated with active service; and the 
record is insufficient to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d).  

Here, as noted above, the veteran's service medical records 
reflect treatment in service for trauma to the right elbow.  
While post-service X-rays of the elbow have been negative, a 
December 1999 VA treatment note reflects a diagnosis of right 
medial epicondylitis.  Additionally, the veteran has been 
noted to suffer from chronic right elbow pain, as noted in a 
report of a June 2002 Physical Capabilities Evaluation.  In 
light of the documented treatment in service for right elbow 
trauma/contusion, and a post-service diagnosis for what now 
appears to be a chronic right elbow disability, the Board 
finds that a well-reasoned medical opinion addressing the 
nature and etiology of the veteran's diagnosed right medial 
epicondylitis, which is based upon consideration of the 
veteran's documented history and assertions through review of 
the claims file, is needed to fully and fairly evaluate the 
claim on appeal.  38 U.S.C.A. § 5103A(d).  

Hence, the RO should arrange for the veteran to undergo a VA 
orthopedic examination.  The veteran is herein advised that, 
in keeping with VA's duty to assist, the purpose of the 
requested any examination pursuant to this remand is to 
obtain information or evidence that may be dispositive of the 
claim on appeal.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  Hence, failure to report to any such scheduled 
examination, without good cause, may result in the denial of 
the veteran's claim for service connection for a broken right 
elbow.  See 38 C.F.R. § 3.655(b) (2005).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  

Because any grant of service connection for a broken right 
elbow and for a compensable disability rating for 
hypertension could affect the veteran's claim for a TDIU, the 
Board finds that the claims for service connection for a 
broken right elbow and compensable disability rating for 
hypertension are inextricably intertwined with the claim on 
appeal for a TDIU.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  As resolution of the 
claim for service connection for a broken right elbow and 
compensable disability rating for hypertension could well 
impact the claim on appeal for a TDIU, the issues should be 
considered together.  Hence, it follows that, any Board 
action on the TDIU claim would, at this juncture, be 
premature.  

Furthermore, with regard to a TDIU, the Board notes that 
there is conflicting medical evidence as to whether the 
veteran's service-connected disabilities render him 
unemployable.  In particular, a report of a September 2001 VA 
general medical examination notes that the veteran was not 
disabled from all types of employment that might be available 
to him.  A later report of an April 2004 VA Foot examination 
reflects the examiner's opinion that the veteran's chronic 
foot pain could prevent him from having gainful employment.  
As such, in addition to the requested medical examination and 
opinion concerning the veteran's right elbow, the Board 
believes an additional medical opinion with regard to the 
veteran's employability should also be obtained.  The medical 
opinion should address the question of whether the veteran's 
service-connected disabilities render him unemployable.  See 
38 U.S.C.A. § 5103A(d).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should undertake appropriate 
action to obtain any available treatment 
records from a "Dr. Joseph Powers," as 
well as records associated with the 
veteran's hospitalization in April 2004 
or April 2005 for an increased heart 
rate, as identified during the veteran's 
hearing testimony in July 2005.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

If the veteran responds, the RO should 
obtain the identified treatment records, 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  The veteran should 
be given opportunity to obtain the 
records.

3.  After securing any additional 
records, the RO should arrange for the 
veteran to undergo a VA examination of 
his right elbow by an orthopedist.  All 
appropriate testing should be conducted 
and all clinical findings should be 
reported in detail.  The examiner should 
be asked to review the claims file and 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
identified right elbow disability is 
related to the veteran's period of active 
military service.  The bases for the 
opinion provided should be explained in 
detail.  

In addition, the examiner should be asked, 
following his/her review of the claims file 
(in particular, the report of the September 
2001 VA general medical examination, and 
the report of the April 2004 VA Foot 
examination), to offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran's service-
connected disabilities, either 
individually, or collectively, preclude 
substantially gainful employment that is 
consistent with the veteran's education and 
occupational experience.  The examiner 
should set forth all examination findings, 
along with the complete rationale for 
opinions provided. 

4.  After completing any additional 
notification and/or development deemed 
warranted, the RO should adjudicate the 
veteran's claims for service connection 
for a broken right elbow and for a 
compensable disability rating for 
hypertension.  The RO's adjudication of 
the claim for a compensable disability 
rating for hypertension should include 
consideration of a higher rating on an 
extra-schedular basis, pursuant to the 
provisions of 38 C.F.R. § 3.321(b) 
(2005).  Thereafter, the RO should 
readjudicate, as appropriate, the claim 
for a TDIU, also in appellate status, in 
light of all pertinent evidence and legal 
authority.  

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
(to include clear reasons and bases for 
the RO's determinations), and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


